DETAILED ACTION 
The office action is in response to the application filled on 5/3/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the housing on any of the figures as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
5.	Claim 8 is objected to because of the following informalities:  “…to connect each of the direct current power supply of the load…” need to be changed to “…to connect the direct current power supply of the load…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAN (KR20130109879).



Regarding Claim 2. CHAN disclose wherein the power supply circuit (figure 1) is a constant voltage circuit (a DC switch 1 includes a power supply circuit 3) (para.0022).

Claim Rejections - 35 USC § 103
9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHAN (KR20130109879) in view of SHINYA (JP2014079093).
Regarding Claim 8. CHAN disclose the arc quenching device (figure 1) as disclose above except wherein the device has a housing, the housing being provided with (a) a connection with which to connect the first switch of the load device and (b) a connection with which to connect each of the direct current power supply of the load device and a load of the load device.

SHINYA disclose (figure 2) wherein the arc quenching device has a housing (electrical housing 28), the housing being provided with (a) a connection with which to connect the first switch of the load device (load 100) and (b) a connection with which to connect each of the direct current power supply (Batteries 10) of the load device and a load (31) of the load device (para. 0020 and 0027).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the CHAN invention with the circuit as disclose by SHINYA in order to provide a power supply device having an increased degree of freedom in its arrangement position while ensuring heat dissipation of the relay which can lead to operational efficiencies.

Regarding Claim 9. CHAN disclose the arc quenching device as disclose above except wherein the load is an in-vehicle motor, and the first switch is a relay configured to turn on and off the in-vehicle motor.

SHINYA disclose wherein the load is an in-vehicle motor, and the first switch is a relay configured to turn on and off the in-vehicle motor (In the power supply device for a vehicle, the traveling battery and the load on the vehicle side are connected by a relay. The relay is switched to the ON state when the key switch of the vehicle is switched to ON, that is, the state in which the vehicle is running, and is switched to the OFF state when the key switch is switched to OFF) (para. 0002) (para. 20 and 25).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the CHAN invention with the circuit as disclose by SHINYA in order to provide a power supply device having an increased degree of freedom in its arrangement position while ensuring heat dissipation of the relay, a vehicle equipped with the power supply device, and a power storage device which can lead to operational efficiencies.

Allowable Subject Matter
11.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 3. The prior art fails to teach “…an interruption circuit provided, on an electrically conducted path, between one of the contact points of the first switch and the power supply circuit and configured to interrupt the electrically conducted path after the semiconductor switch has turned off.”

Regarding claim 4. The prior art fails to teach “…a chip resistor provided in series between the first switch and the semiconductor switch and configured to be disconnected by an electric current which flows through the semiconductor switch which is on for a longer time than a time which is set by the timer circuit.”

Regarding claim 5. The prior art fails to teach “…wherein the chip resistor has an electrically conductive part which is made of a metallic thin film.”

Regarding claim 6. The prior art fails to teach “…a second switch which is normally open and is provided at a location at which to interrupt a connection between the first switch and the semiconductor switch, or at a location at which to stop an operation of the power supply circuit.”

Regarding claim 7. The prior art fails to teach “…wherein: the second switch, together with the first switch, is incorporated in a trigger switch of an electric power tool, which is 

Conclusion 
13.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838      

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838